EXHIBIT 10.02

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of January 27, 2004 by and between AMBAC FINANCIAL
GROUP, INC., a Delaware corporation (the “Company”), and ROBERT J. GENADER (the
“Executive”).

 

WHEREAS, the Executive currently serves at President and Chief Operating Officer
of the Company; and

 

WHEREAS, the Company and the Executive wish to enter into this Agreement to
provide for the Executive to serve, effective as of January 27, 2004 (the
“Effective Date”), as its President and Chief Executive Officer upon the terms
and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows (capitalized terms used
herein without definition shall have the meanings ascribed to such terms in
Section 10 below):

 

1. Employment and Duties.

 

(a) General. The Executive will serve as the President and Chief Executive
Officer of the Company starting on the Effective Date. In addition, the
Executive will serve as the President and Chief Executive Officer of Ambac
Assurance Corporation, a Wisconsin corporation that is a wholly-owned subsidiary
of the Company (“Ambac Assurance”).

 

(b) Full-Time Employment. The Executive shall devote his full-time working hours
and best efforts to his duties hereunder.

 

(c) Board Membership. The Executive currently serves as a member of the
Company’s Board of Directors (the “Board”). The Company agrees to nominate the
Executive for reelection to the Board as a member of the management slate at
each annual meeting of stockholders (or if the members of the Board are divided
into classes pursuant to Section 141(d) of the Delaware General Corporation Law,
at each annual meeting of stockholders at which the Executive’s director class
comes up for election) during his employment hereunder. The Executive agrees to
serve on the Board if elected.

 

(d) Other Subsidiaries. In addition to the foregoing positions and
responsibilities, the Executive agrees to serve, if requested by the Board, as
an officer or director of any subsidiary or Affiliate of the Company at no
additional compensation.

 

2. Relation of this Agreement to Retention Agreement.

 

The Company and the Executive are parties to an Amended and Restated Management
Retention Agreement, dated as of January 25, 2000 (the “Retention Agreement”),
that sets forth certain provisions applicable to the Executive’s employment in
the event of a “Change in Control” as defined therein. Notwithstanding anything
to the contrary in this Agreement, following a Change in Control, the term of
the Executive’s employment, as well as his compensation and benefits, rights
upon termination of employment and other matters provided for in the Retention
Agreement, shall be governed by the Retention Agreement rather than the present
Agreement. Without limiting the generality of the preceding sentence,

 



--------------------------------------------------------------------------------

Employment Agreement

Page 2 of 10

 

following a Change in Control the definitions of “Cause” and “Good Reason” set
forth in the Retention Agreement shall apply, rather than the definitions set
forth in this Agreement.

 

3. Term of Employment.

 

The term of the Executive’s employment under this Agreement (the “Term”) will
commence on the Effective Date and continue until December 31, 2004. On December
31, 2004 and each December 31 thereafter the Term shall automatically be
extended for an additional period of one calendar year, provided, however, that
(i) the Company or the Executive may give the other notice that it does not wish
to extend the Term beyond the termination date then in effect, such notice to be
given at least 90 calendar days before the termination date then in effect, and
(ii) unless the Company shall specify in writing to the contrary, the Term shall
not extend past December 31 of the year in which occurs the Executive’s
sixty-fifth birthday. Nothing in this Section 3 shall limit the right of the
Company to terminate the Executive’s employment hereunder on the terms and
conditions set forth in Section 5.

 

4. Compensation and Other Benefits.

 

Subject to the provisions of this Agreement, the Company shall pay and provide
the following compensation and other benefits to the Executive during the Term
as compensation for services rendered hereunder:

 

(a) Salary. The Executive’s annual salary (the “Salary”) shall initially be
$525,000. The Salary is payable in accordance with the Company’s payroll
practices as established by the Company from time to time. The Compensation and
Organization Committee of the Board (or any successor thereto) (the “Committee”)
shall periodically review and may increase, but not decrease, the Executive’s
Salary.

 

(b) Bonus. The Executive shall participate for each calendar year in a bonus
arrangement pursuant to which he shall be eligible to earn an annual bonus,
based on the Company’s achieving certain performance goals which the Committee
shall establish. The form of payment of the Executive’s bonus (whether in cash,
in awards under the Company’s 1997 Equity Plan, as the same may be amended from
time to time, or any successor thereto (the “Equity Plan”), in a combination of
cash and such awards or in some other form), and the value to be attributed to
any non-cash component of the bonus, will be determined by the Committee in its
discretion.

 

(c) Long-Term Incentive Compensation. The Executive’s long-term incentive
compensation awards, whether under the Equity Plan or any other plan or program
of the Company, shall be determined by the Committee in its discretion.

 

(d) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by him in performance of the
business of the Company. In addition, the Company shall reimburse the Executive
up to $50,000 for club initiation fees and up to $15,000 per year for annual
club dues or membership fees.

 



--------------------------------------------------------------------------------

Employment Agreement

Page 3 of 10

 

(e) Pension, Welfare and Fringe Benefits. The Executive shall participate in
each pension, welfare, life insurance, health, disability and other fringe
benefit plan or program maintained by the Company for its executive officers in
accordance with the terms thereof.

 

5. Termination of Employment.

 

This Section 5 sets forth the provisions that will apply generally upon a
termination of the Executive’s employment with the Company. Following a Change
in Control, the termination of employment provisions set forth in the Retention
Agreement, rather than those set forth below, will apply.

 

(a) Termination for Cause; Resignation Without Good Reason.

 

(i) Rights on Termination. If, prior to the expiration of the Term, the Company
terminates the Executive’s employment for Cause, or the Executive resigns from
his employment other than for Good Reason, the Executive shall be entitled to
payment of his Salary accrued through the Termination Date, plus any other
accrued but unpaid benefits, provided, however, that the Executive shall not be
entitled to any bonus compensation pursuant to Section 4(b)or otherwise in
respect of the year in which such termination or resignation occurs or any prior
year to the extent the bonus for any prior year has not been paid. Except as may
be provided under the terms of any applicable grants to the Executive under the
Equity Plan, the Executive shall have no right under this Agreement or otherwise
to receive any other compensation, or to participate in any other plan,
arrangement or benefit, with respect to future periods after such termination or
resignation of employment.

 

(ii) Notice of Termination or Resignation. Termination of the Executive’s
employment for Cause shall be communicated by delivery to the Executive of a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and
reasonable opportunity for the Executive, together with the Executive’s counsel,
to be heard before the Board prior to such vote), finding that in the good faith
opinion of the Board an event constituting Cause for termination in accordance
with Section 10 has occurred and specifying the particulars thereof (a “Notice
of Termination”). If the event constituting Cause for termination is of a type
specified in clause (i) or clause (iii) of the definition of Cause set forth in
Section 10, the Executive shall have 20 business days from the date of receipt
of such Notice of Termination to effect a cure of the event described therein
and, upon cure thereof by the Executive to the reasonable satisfaction of the
Company, such event shall no longer constitute Cause for purposes of this
Agreement.

 



--------------------------------------------------------------------------------

Employment Agreement

Page 4 of 10

 

(b) Termination Without Cause; Resignation for Good Reason.

 

If, prior to the expiration of the Term, the Company terminates the Executive’s
employment without Cause, or the Executive resigns from his employment for Good
Reason, the following shall apply:

 

(i) Severance Amount. The Company shall pay the Executive his Salary accrued up
to and including the Termination Date, plus a pro rata portion (based on the
number of days elapsed prior to the Termination Date) of his target bonus for
the year in which such termination or resignation occurs, plus any other accrued
but unpaid benefits or compensation. In addition, the Company shall pay the
Executive an amount (the “Severance Amount”) equal to two years of Salary at the
rate in effect on the Termination Date. The Company shall pay the Severance
Amount in a lump sum in cash (subject to regular payroll deductions) within 10
business days of the Termination Date.

 

(ii) Equity Compensation. The Executive shall be fully vested in all stock
options, restricted stock, restricted stock units and any other awards
theretofore awarded to him under the Company’s 1991 Stock Incentive Plan, as
amended (the “Stock Plan”), the Equity Plan, or any successor thereto.

 

(iii) Other Benefits. The Executive shall be entitled to the following benefits:

 

  (A) For six months following the Termination Date, the Executive and his
dependents, if any, shall continue to participate (at no greater expense to them
than was the case for such coverage prior to his termination) in the employee
benefit arrangements described in Section 4(e)(i) above, provided, however, that
such benefits shall cease to the extent the Executive begins coverage under
plans of a subsequent employer.

 

  (B) For six months following the Termination Date, the Company shall provide
the Executive with appropriate individual outplacement services and financial
planning at the Company’s expense.

 

  (C) The Executive shall receive all amounts due to him under any compensatory
plan or arrangement of the Company and not specifically addressed above, in
accordance with the terms of the relevant plan or arrangement.

 

Anything herein to the contrary notwithstanding, the Company shall have no
obligation to continue to maintain following the Termination Date any plan or
program solely as a result of the provisions of this Agreement.

 

(iv) Offset Provisions. In the event of any termination of the Executive’s
employment, the Executive shall be under no obligation to seek other employment
or otherwise to mitigate damages resulting from his termination of employment.
Nevertheless, amounts owed to the Executive under Section 5(b)(i) shall be
offset by the amount of cash compensation to which the Executive becomes
entitled, or which is voluntarily deferred at his request, during Severance
Period, from a Third Party Employer. Promptly upon becoming engaged by a Third
Party Employer, the Executive shall provide the Company with written notice of
such engagement and shall set forth the terms of his compensation, including any
amount of guaranteed or target bonus. If the Company has not yet made the
payment provided for in Section 5(b)(i), then within 10 business days of the
receipt of such notice, the Company shall make such lump-sum

 



--------------------------------------------------------------------------------

Employment Agreement

Page 5 of 10

 

payment to the Executive reduced by the Offset Amount. If the Company has
already made the payment provided for in Section 5(b)(i), then within 10
business days of the receipt of such notice, the Executive shall make a payment
to the company equal to the Offset Amount (but in no event greater than the
Severance Amount). The Company and the Executive shall use their good faith
efforts to agree upon the Offset Amount, but in the event they are unable to
agree, the amount proposed by the Executive, and certified by an independent
certified public account selected by the Executive, shall control.

 

(c) Termination Due to Death or Disability. In the event of the Executive’s
Disability, the Company shall be entitled to terminate his employment.
Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment terminates due to death or Disability, any Salary earned
by the Executive up to the date of such termination, plus a pro rata portion
(based on the number of days elapsed prior to such termination or resignation)
of his target bonus for the year in which such termination occurs, shall be paid
to the Executive or his estate, as the case may be, within 30 days of the
Termination Date. All stock options, restricted stock, restricted stock units or
other awards awarded to the Executive under the Stock Plan and/or the Equity
Plan shall be fully vested as of the date of death or termination of employment
due to Disability.

 

6. Protection of the Company’s Interests.

 

(a) Confidential Information. Except for actions taken in the course of his
employment hereunder or as required by law, at no time shall the Executive
divulge, furnish or make accessible to any person any information of a
confidential or proprietary nature obtained by him while in the employ of the
Company. Upon termination of his employment with the Company, the Executive
shall return to the Company all such information which exists in written or
other physical form and all copies thereof in his possession or under his
control.

 

(b) Exclusive Services. For so long as the Executive is employed by the Company
and continuing through the first anniversary of the Termination Date, the
Executive shall not directly or indirectly engage in competition with, or own
any interest in any business which competes with, any business of the Company or
any of its subsidiaries, provided, however, that the provisions of this Section
6 shall not prohibit the Executive’s ownership of not more than 5% of the voting
stock of any publicly held corporation, and provided, further, that the
Executive’s covenant under this Section 6(b) shall not apply following
termination of his employment following a Change in Control.

 

7. Remedies.

 

The Executive acknowledges that a breach of any of the covenants contained in
Section 6 may result in material irreparable injury to the Company or its
Affiliates for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such breach or threat thereof, the Company shall be entitled, in addition to
any other rights or remedies it may have, to obtain a temporary restraining
order and/or a preliminary or permanent injunction enjoining or restraining the
Executive from engaging in activities prohibited by Section 6.

 



--------------------------------------------------------------------------------

Employment Agreement

Page 6 of 10

 

8. Indemnification.

 

The Company will indemnify the Executive to the fullest extent permitted
(including payment of expenses in advance of final disposition of a proceeding)
by the laws of the State of Delaware, as in effect at the time of the subject
act or omission, or by the Certificate of Incorporation and By-Laws of the
Company, as in effect at such time or on the Effective Date of this Agreement,
whichever affords or afforded greatest protection to the Executive, and the
Executive shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its directors and
officers (and to the extent the Company maintains such an insurance policy or
policies, the Executive shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
provided for any Company officer or director), against all costs, charges and
expenses whatsoever incurred or sustained by him or his legal representatives at
the time such costs, charges and expenses are incurred or sustained, in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any subsidiary thereof, or his serving or having served any other
enterprise as a director, officer or employee at the request of the Company.

 

9. Arbitration.

 

(a) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in New York, New York in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

(b) The Company shall promptly reimburse the Executive for all legal fees and
expenses incurred by the Executive in connection any claim to enforce his rights
under this Agreement, except for any claim which shall have been determined, in
an arbitration conducted in accordance with subsection (a) above, to have been
brought by the Executive in bad faith.

 

10. Definitions. For purposes of this Agreement, the following definitions shall
apply.

 

“Affiliate” includes any company or other entity or person controlling,
controlled by or under common control with the Company.

 

“Beneficiary” means the person or persons designated by the Executive in writing
to the Company to receive payments under this Agreement following the
Executive’s death or, if no such person or persons are designated, the
Executive’s estate.

 

“Cause” means any of the following:

 

(i) the willful commission by the Executive of acts that are dishonest and
demonstrably and materially injurious to the Company or any of its Affiliates,
monetarily or otherwise;

 



--------------------------------------------------------------------------------

Employment Agreement

Page 7 of 10

 

(ii) the conviction of the Executive, or his pleading guilty or “nolo contendre”
for a felony resulting in material harm to the financial condition or business
reputation of the Company or any of its Affiliates; or

 

(iii) a material breach of any of the covenants set forth in Section 6 of this
Agreement.

 

“Good Reason” means, without the Executive’s express written consent, any of the
following:

 

(i) a substantial adverse alteration in the nature or status of the Executive’s
duties or responsibilities or in the Executive’s title, including the
Executive’s ceasing to report directly to the Board, except that the appointment
by the Company and/or Ambac Assurance of an individual other than the Executive
as its President shall not constitute Good Reason hereunder, so long as the
Executive retains the titles and responsibilities of Chief Executive Officer;

 

(ii) a reduction in the Salary as then in effect or failure of the Company to
pay any amount owing to the Executive hereunder when due;

 

(iii) the Company’s requiring the Executive to be based at any office or
location more than 100 miles outside of the city limits of New York City;

 

(iv) the failure to obtain a satisfactory agreement from any successor of the
Company to assume and agree to perform this Agreement, as contemplated in
Section 11(d) hereof;

 

provided, however, that unless the Executive provides written notification of
his intention to resign within 10 business days after the Executive has actual
knowledge of the occurrence of any such event constituting Good Reason, the
Executive shall be deemed to have consented thereto and such event shall no
longer constitute Good Reason for purposes of this Agreement. If the Executive
provides such written notice to the Company, the Company shall have 20 business
days from the date of receipt of such notice to effect a cure of the event
described therein and, upon cure thereof by the Company to the reasonable
satisfaction of the Executive, such event shall no longer constitute Good Reason
for purposes of this Agreement.

 

“Disability” shall be defined in the same manner as such term or a similar term
is defined in any long-term disability policy maintained by the Company which
covers the Executive and is in effect on the date of the Executive’s termination
of employment with the Company. Any dispute as to whether or not the Executive
is disabled within the meaning of the preceding sentence shall be resolved by
the Company’s long-term disability carrier.

 

“Offset Amount” means the amount of cash compensation to which the Executive is
expected to become entitled during the Severance Period from a Third Party
Employer (including any amounts which are to be voluntarily deferred at his
request) based on the compensation information set forth in his notice to the
Company pursuant to

 



--------------------------------------------------------------------------------

Employment Agreement

Page 8 of 10

 

Section 5(b)(iv), including therein a pro rata portion (based on the number of
days remaining in the Severance Period) of any guaranteed or target bonus.

 

“Severance Period” means, if the Company terminates the Executive’s employment
without Cause or the Executive resigns without Good Reason, the period beginning
on the Termination Date and ending on the first anniversary thereof.

 

“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of this Agreement.

 

“Termination Date” means:

 

(i) in the case of a termination of the Executive’s employment by the Company
for Cause, the effective date of such termination specified in the Notice of
Termination, which, if the event constituting Cause for termination is of a type
specified in clause (i) or clause (iii) of the definition of Cause, shall be not
less than 21 business days from receipt of the Notice of Termination by the
Executive;

 

(ii) in the case of a termination of the Executive’s employment by the Company
without Cause, the date specified in a written notice of termination to the
Executive, such written notice to provide at least 90 days’ advance written
notice of termination;

 

(iii) in the case of the Executive’s resignation from employment without Good
Reason, the date specified in a written notice of resignation from the Executive
to the Company, such written notice provide at least 90 days’ advance written
notice of resignation;

 

(iv) in the case of the Executive’s resignation from employment for Good Reason,
the date specified in a written notice of resignation from the Executive to the
Company, provided, however, that no such written notice shall be effective
unless the cure period specified in the definition of Good Reason has expired
without the Company having corrected, to the reasonable satisfaction of the
Executive, the event or events subject to cure;

 

(v) in the case of termination of employment due to the Executive’s death, the
date of death; and

 

(vi) in the case of termination of employment due to the Executive’s Disability,
the effective date of termination specified in a written notice of termination
from the Company to the Executive, which effective date shall be not earlier
than the last day of the 180 day period provided for in the definition of
“Disability” above.

 



--------------------------------------------------------------------------------

Employment Agreement

Page 9 of 10

 

11. General Provisions.

 

(a) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Company, including, without
limitation, benefits otherwise payable under any of the Company’s regular
severance policies, in the event his employment hereunder ends for any reason
and, except with respect to obligations of the Company expressly provided for
herein, the Executive unconditionally releases the Company and its subsidiaries
and affiliates, and their respective directors, officers, employees and
stockholders, or any of them, form any and all claims, liabilities or
obligations under this Agreement or under any severance or termination
arrangements of the Company or any of its subsidiaries or affiliates for
compensation or benefits in connection with his employment or the termination
thereof.

 

(b) Notices. Any notice hereunder by either party to the other (including,
without limitation, any notice of intention to arbitrate pursuant to Section 9)
shall be given in writing by personal delivery, telex, telecopy or certified
mail, return receipt requested, to the applicable address set forth below:

 

To the Company:

 

Ambac Financial Group, Inc.

One State Street Plaza

New York, NY 10004

Attention: General Counsel

 

To the Executive: at the address indicated on the signature page hereof or to
such other person or other address as either party may specify to the other in
writing.

 

(c) Limited Waiver. The waiver by the Company or the Executive of a violation of
any of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

 

(d) Assignment. No right, benefit or interest hereunder shall be subject to
assignment, encumbrance, charge, pledge, hypothecation or set off by the
Executive in respect of any claim, debt, obligation or similar process. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets or the Company to assume expressly and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

(e) Amendment. This Agreement may not be amended, modified or canceled except by
written agreement of the Executive and the Company.

 

(f) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

 



--------------------------------------------------------------------------------

Employment Agreement

Page 10 of 10

 

(g) Unsecured Promise. No benefit or promise hereunder shall be secured by any
specific assets of the Company. Unless otherwise stated herein, the Executive
shall have only the rights of an unsecured general creditor of the Company in
seeking satisfaction of such benefits or promises.

 

(h) Governing Law. This Agreement has been made in and shall be governed by and
construed in accordance with the laws of the State of New York.

 

(i) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.

 

(j) Headings. The headings and captions of the Sections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any provisions of this Agreement.

 

(k) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

AMBAC FINANCIAL GROUP, INC. By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

EXECUTIVE  

--------------------------------------------------------------------------------

Robert J. Genader

Address:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 